Stephens, J.
1. In a suit by the director-general of railroads to recover unpaid freight charges for freight delivered to the consignee, a set-off filed by the consignee, in which it was sought to recover of the director-general for damage to other shipments while in transit over various railroads, was properly stricken, since the time of filing was more than two years after the passage of the act of February 28, 1920, providing for suits against railroads for claims arising during Federal control but filed after the termination of Federal control, which suits are barred after two years from the passage of the act, and since the set-off sought to recover against the United States a sum in excess of the amount sued for. See, in this connection, The Siren v. United States, 7 Wall. 152 (19 L. ed. 129).
2. The court did not err in striking the plea and giving judgment for the plaintiff, and the judgment' of the superior court overruling the defendant’s certiorari was not error.

Judgment affirmed.


Jenldns, P. J., and Bell, J., concur.